Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 22, 2019

The Court of Appeals hereby passes the following order:

A19A1013. DANIEL CASTLEBERRY v. STEPHANIE ANNE LOCKHART et
    al.

      In November 2018, Daniel Castleberry attempted to file a petition for a writ of
mandamus against two individual defendants. The trial court denied filing of the
petition under OCGA § 9-15-2 (d), on the ground that it showed a complete absence
of any justiciable issue of law or fact. Castleberry then filed both a direct appeal –
which has been docketed as the instant case, No. A19A1013 – and an application for
discretionary review, which we denied on the merits. See Daniel Castleberry v.
Stephanie Anne Biggers a/k/a Stephanie Anne Lockhart et al., No. A19D0245 (Jan.
10, 2019).
      Because we rejected Castleberry’s challenge to the trial court order sought to
be appealed here in Case No. A19D0245, the current appeal is barred by the law of
the case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny
issue that was raised and resolved in an earlier appeal is the law of the case and is
binding on this Court . . . .”) (punctuation omitted); accord Hook v. Bergen, 286 Ga.
App. 258, 261 (1) (649 SE2d 313) (2007) (“[T]he denial of an application for
discretionary appeal is an adjudication on the merits of the underlying order and acts
as res judicata in subsequent proceedings.”); see also Jackson v. State, 273 Ga. 320,
320 (540 SE2d 612) (2001) (a defendant “is not entitled to another bite at the apple
by way of a second appeal”).
      Consequently, there is nothing for this Court to review in the instant appeal,
which is hereby DISMISSED. See Jackson, 273 Ga. at 320; Ross, 310 Ga. App. at
327-328. Castleberry’s motions for oral argument, to verify the absence of an
account summary in a federal court case, for the production of transcripts from a
Tennessee court, and for DNA testing are DENIED as MOOT.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/22/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.